UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: February 28 Date of reporting period: August 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended August 31, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 6-months 1-year 5-year 10-year inception Class A 1 11.85 –0.51 — 2.05 0.56 11.85 –2.51 — 17.55 Class B 2 11.88 –0.54 — 1.99 0.40 11.88 –2.69 — 16.94 Class C 2 15.88 –0.20 — 1.99 4.40 15.88 –0.99 — 16.94 Class I 18.21 0.98 — 3.19 6.02 18.21 5.01 — 28.41 Class R1 17.34 0.23 — 2.45 5.63 17.34 1.18 — 21.22 Class R2 17.62 –0.42 — 1.72 5.74 17.62 –2.08 — 14.53 Class R3 17.46 –1.47 — –3.00 5.67 17.46 –7.14 — –21.52 Class R4 17.93 –1.16 — –2.70 5.88 17.93 –5.66 — –19.56 Class R5 18.17 –0.88 — –2.42 5.99 18.17 –4.31 — –17.69 Class R6 18.26 1.07 — 3.39 6.05 18.26 5.44 — 30.42 Class 1 18.31 1.06 — 0.72 6.08 18.31 5.40 — 4.99 Class NAV 18.38 1.10 — 1.24 6.09 18.38 5.64 — 9.01 Index 1, † 19.17 2.11 — 4.14 4.05 19.17 10.98 — 38.11 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1, and Class NAV shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 6-30-14 for Class A, Class B, Class C, Class R1, Class R2, Class R3, Class R4, Class R5, and Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2 Class R3 Class R4 Class R5 Class R6 Class 1 Class NAV Net (%) 1.58 2.30 2.30 1.17 1.90 1.65 1.80 1.40 1.20 1.12 1.08 1.03 Gross (%) 1.58 2.94 2.77 1.17 7.39 20.95 47.50 42.43 21.16 21.97 1.08 1.03 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the MSCI EAFE Index. See the following page for footnotes. 6 International Core Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 9-16-05 $11,694 $11,694 $13,811 Class C 9-16-05 11,694 11,694 13,811 Class I 9-16-05 12,841 12,841 13,811 Class R1 9-16-05 12,122 12,122 13,811 Class R2 3 9-16-05 11,453 11,453 13,811 Class R3 3 5-22-09 7,848 7,848 15,287 Class R4 3 5-22-09 8,044 8,044 15,287 Class R5 3 5-22-09 8,231 8,231 15,287 Class R6 3 9-16-05 13,042 13,042 13,811 Class 1 3 11-6-06 10,499 10,499 10,957 Class NAV 3 8-29-06 10,901 10,901 11,470 MSCI EAFE Index (gross of foreign withholding tax on dividends) (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. The index consists of 21 developed market country indexes. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 On 6-9-06, through a reorganization, the fund acquired all of the assets of the GMO International Disciplined Equity Fund (the predecessor fund). The predecessor fund offered its Class III shares, inception date 9-16-05, in exchange for Class A shares, which were first offered on 6-12-06. The predecessor fund’s Class III shares returns have been recalculated to reflect the gross fees and expenses of Class A shares. 2 Class B, Class C, Class I, and Class R1 shares were first offered on 6-12-06; Class R6 shares were first offered on 9-1-11; Class R2 shares were first offered on 3-1-12. Returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, Class C, Class I, Class R1, Class R6, and Class R2 shares, as applicable. 3 For certain types of investors, as described in the fund’s Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1, and Class NAV share prospectuses. 4 From 5-22-09. 5 From 11-6-06. 6 From 8-29-06. 7 The contingent deferred sales charge is not applicable. Semiannual report | International Core Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on March 1, 2013, with the same investment held until August 31, 2013. Account value Ending value Expenses paid during on 3-1-13 on8-31-13 period ended 8-31-13 1 Class A $1,000.00 $1,058.66 $7.47 Class B 1,000.00 1,054.01 11.91 Class C 1,000.00 1,054.01 11.91 Class I 1,000.00 1,060.21 5.92 Class R1 1,000.00 1,056.35 9.85 Class R2 1,000.00 1,057.42 8.56 Class R3 1,000.00 1,056.71 9.33 Class R4 1,000.00 1,058.84 7.27 Class R5 1,000.00 1,059.86 6.23 Class R6 1,000.00 1,060.47 5.82 Class 1 1,000.00 1,060.82 5.51 Class NAV 1,000.00 1,060.86 5.25 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at August 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your 8 International Core Fund | Semiannual report share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on March 1, 2013, with the same investment held until August 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 3-1-13 on8-31-13 period ended 8-31-13 1 Class A $1,000.00 $1,017.90 $7.32 Class B 1,000.00 1,013.60 11.67 Class C 1,000.00 1,013.60 11.67 Class I 1,000.00 1,019.50 5.80 Class R1 1,000.00 1,015.60 9.65 Class R2 1,000.00 1,016.90 8.39 Class R3 1,000.00 1,016.10 9.15 Class R4 1,000.00 1,018.10 7.12 Class R5 1,000.00 1,019.20 6.11 Class R6 1,000.00 1,019.60 5.70 Class 1 1,000.00 1,019.90 5.40 Class NAV 1,000.00 1,020.10 5.14 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.44%, 2.30%, 2.30%, 1.14%, 1.90%, 1.65%, 1.80%, 1.40%, 1.20%, 1.12%, 1.06% and 1.01% for Class A, Class B, Class C, Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1 and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Semiannual report | International Core Fund 9 Portfolio summary Top 10 Holdings (22.9% of Net Assets on 8-31-13) Total SA 4.2% Vodafone Group PLC 2.2% BP PLC 2.7% Telefonica SA 1.8% Banco Santander SA 2.4% Sanofi 1.6% Royal Dutch Shell PLC, Class A 2.4% Toyota Motor Corp. 1.6% AstraZeneca PLC 2.4% Rio Tinto PLC 1.6% Sector Composition Financials 21.4% Utilities 6.3% Energy 14.6% Materials 5.8% Consumer Discretionary 13.1% Consumer Staples 3.7% Industrials 10.3% Information Technology 2.7% Health Care 9.7% Short-Term Investments & Other 3.4% Telecommunication Services 9.0% Top 10 Countries Japan 21.7% Australia 6.3% United Kingdom 20.4% Italy 4.9% France 12.3% Netherlands 4.9% Spain 7.6% Switzerland 3.0% Germany 6.3% Hong Kong 1.9% 1 As a percentage of net assets on 8-31-13. 2 Cash and cash equivalents not included. 3 Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectus for additional risks. 10 International Core Fund | Semiannual report Fund’s investments As of 8-31-13 (unaudited) Shares Value Common Stocks 96.0% (Cost $1,162,314,135) Australia 5.3% Amcor, Ltd. 48,442 448,085 Arrium, Ltd. 2,275,488 2,256,143 BHP Billiton, Ltd. 78,393 2,481,448 BlueScope Steel, Ltd. (I) 739,340 3,271,754 Commonwealth Bank of Australia 54,110 3,486,645 CSL, Ltd. 133,461 8,073,712 David Jones, Ltd. 53,708 134,587 Goodman Fielder, Ltd. (I) 2,273,432 1,496,489 GPT Group 416,541 1,310,073 Insurance Australia Group, Ltd. 151,007 779,104 Investa Office Fund 502,916 1,310,924 JB Hi-Fi, Ltd. (L) 117,467 1,961,048 Macquarie Group, Ltd. 62,803 2,427,213 Mirvac Group 1,268,470 1,846,204 Myer Holdings, Ltd. (L) 241,172 586,278 National Australia Bank, Ltd. 90,783 2,605,399 Pacific Brands, Ltd. 756,107 510,661 Qantas Airways, Ltd. (I) 624,056 758,183 QBE Insurance Group, Ltd. (L) 642,323 8,664,149 Stockland 1,056,492 3,488,957 Tabcorp Holdings, Ltd. 506,897 1,449,495 Tatts Group, Ltd. 212,060 604,423 Telstra Corp., Ltd. 1,025,887 4,461,448 Westpac Banking Corp. 479,996 13,308,561 Austria 0.6% OMV AG 95,077 4,388,106 Raiffeisen Bank International AG 18,843 646,166 Voestalpine AG 61,594 2,631,625 Belgium 0.8% Ageas 113,846 4,480,835 Belgacom SA 85,811 2,052,759 Delhaize Group SA 43,175 2,754,679 KBC Groep NV 22,485 988,084 See notes to financial statements Semiannual report | International Core Fund 11 Shares Value Canada 1.4% Blackberry, Ltd. (I)(L) 366,500 3,702,231 Bombardier, Inc., Class B 222,600 1,012,298 Canadian Oil Sands, Ltd. 34,600 663,881 Canadian Pacific Railway, Ltd. 19,200 2,257,955 Canadian Tire Corp., Ltd., Class A 8,300 702,029 First Quantum Minerals, Ltd. 138,600 2,301,447 Husky Energy, Inc. (L) 64,700 1,829,266 IGM Financial, Inc. 26 1,167 Magna International, Inc. (L) 22,600 1,737,108 Methanex Corp. (L) 19,600 910,871 Metro, Inc. (L) 30,800 1,972,042 Sherritt International Corp. 84,500 295,225 China 0.2% AAC Technologies Holdings, Inc. 292,500 1,322,343 China Minzhong Food Corp., Ltd. (I)(L) 365,000 151,654 Yangzijiang Shipbuilding Holdings, Ltd. (L) 993,000 730,625 Denmark 0.1% Coloplast A/S, Class B 16,016 869,588 GN Store Nord A/S 23,519 483,434 Pandora A/S 5,656 203,233 Finland 0.9% Kone OYJ, Class B 12,887 1,052,767 Neste Oil OYJ 73,485 1,347,634 Nokia OYJ (I)(L) 1,942,780 7,558,786 Sampo OYJ, Class A 34,037 1,415,307 Tieto OYJ 8,508 169,397 Wartsila OYJ Abp 10,553 491,991 France 12.3% Air France KLM (I)(L) 366,049 2,755,176 AXA SA 246,195 5,358,515 BNP Paribas SA 144,696 9,040,086 Bouygues SA 68,131 2,128,504 Carrefour SA 34,688 1,085,848 Cie Generale des Etablissements Michelin (L) 24,660 2,354,259 Credit Agricole SA (I) 59,726 602,738 European Aeronautic Defence & Space Company NV 96,636 5,558,309 GDF Suez 336,473 7,293,072 L’Oreal SA 21,191 3,532,564 Lagardere SCA 61,598 1,873,011 Orange SA 435,262 4,404,793 Peugeot SA (I)(L) 498,820 7,064,467 Publicis Groupe SA 19,971 1,486,548 Rallye SA 18,060 635,273 Renault SA 137,330 9,780,626 Safran SA 24,640 1,366,371 Sanofi 219,264 21,064,854 Societe Generale SA 259,466 11,310,149 12 International Core Fund | Semiannual report See notes to financial statements Shares Value France (continued) Total SA 975,827 $53,995,031 Valeo SA 2,656 199,760 Vivendi SA 300,477 6,082,524 Germany 5.7% Adidas AG 19,432 2,054,040 Allianz SE 47,079 6,744,098 Aurubis AG 44,128 2,545,741 Bayer AG 69,941 7,766,686 Continental AG 4,125 622,728 Daimler AG 33,784 2,317,773 Deutsche Bank AG 43,338 1,876,045 Deutsche Lufthansa AG (I) 166,397 2,970,609 Deutsche Post AG 105,907 3,059,475 Duerr AG 42,482 2,849,419 E.ON AG 1,252,296 19,828,199 Leoni AG 50,170 2,752,707 Merck KGaA 8,453 1,284,398 Metro AG 20,722 760,603 Muenchener Rueckversicherungs AG 33,731 6,146,714 ProSiebenSat.1 Media AG 13,333 565,358 RWE AG 203,665 5,596,641 Salzgitter AG 35,613 1,351,388 Sky Deutschland AG (I) 18,307 153,425 Suedzucker AG 71,099 2,294,052 Greece 0.3% Hellenic Exchanges SA Holding Clearing Settlement and Registry (I) 1,759 12,909 OPAP SA 272,211 2,696,965 Public Power Corp. SA 187,539 1,768,205 Hong Kong 1.9% AIA Group, Ltd. 309,200 1,348,100 Cheung Kong Holdings, Ltd. 195,000 2,778,465 Esprit Holdings, Ltd. 1,250,251 2,129,547 Galaxy Entertainment Group, Ltd. (I) 689,000 4,177,846 Melco International Development, Ltd. 417 950 Noble Group, Ltd. 1,295,000 814,941 Pacific Basin Shipping, Ltd. 1,395,121 869,768 Power Assets Holdings, Ltd. 207 1,779 Sands China, Ltd. 510,400 2,919,312 Sun Hung Kai Properties, Ltd. 258,000 3,330,155 Swire Pacific, Ltd., Class A, Class A 167,500 1,912,092 Swire Properties, Ltd. 100 279 The Link REIT 120,519 551,614 Wharf Holdings, Ltd. 192,000 1,566,743 Xinyi Glass Holdings Company, Ltd. 460,000 428,678 Yue Yuen Industrial Holdings, Ltd. 359,880 1,099,263 See notes to financial statements Semiannual report | International Core Fund 13 Shares Value Ireland 0.2% C&C Group PLC 156,903 869,755 Paddy Power PLC 23,629 1,900,141 Isle of Man 0.1% Playtech, Ltd. 133,406 1,399,625 Israel 0.2% Africa Israel Investments, Ltd. (I) 217,585 382,291 Bezeq The Israeli Telecommunication Corp., Ltd. 112,785 183,592 Partner Communications Company, Ltd. 161,757 1,188,445 Paz Oil Company, Ltd. (I) 150 23,079 Teva Pharmaceutical Industries, Ltd. 19,621 748,110 Italy 4.9% A2A SpA 736,036 639,841 Ansaldo STS SpA 13,728 118,618 Azimut Holding SpA 76,103 1,634,450 Enel SpA 5,382,953 17,800,178 Eni SpA 649,829 14,759,153 EXOR SpA 13,579 463,617 Fiat SpA (I) 620,456 4,674,119 Finmeccanica SpA (I)(L) 782,583 4,002,744 Intesa Sanpaolo SpA 2,259,615 4,432,430 Mediaset SpA (I) 507,350 2,080,281 Mediolanum SpA 282,362 1,968,737 Recordati SpA 72,112 812,864 Telecom Italia RSP 4,177,390 2,315,433 Telecom Italia SpA 6,416,594 4,488,843 UniCredit SpA 458,035 2,574,215 Japan 21.7% ABC–MART, Inc. 7,100 296,556 Accordia Golf Company, Ltd. 1,281 1,385,151 Advance Residence Investment Corp. 436 884,201 Aeon Company, Ltd. (L) 191,900 2,612,370 Alps Electric Company, Ltd. 46 328 Astellas Pharma, Inc. 102,100 5,197,560 Avex Group Holdings, Inc. 6,500 182,523 Bridgestone Corp. 57,000 1,858,477 Credit Saison Company, Ltd. 65,300 1,490,462 Daikyo, Inc. 725,000 2,094,946 Daito Trust Construction Company, Ltd. 79,300 7,236,512 Daiwa Securities Group, Inc. 399,000 3,197,467 Daiwabo Holdings Company, Ltd. 215,000 355,553 Dena Company, Ltd. (L) 169,361 3,306,629 DIC Corp. 443,000 1,127,611 Fast Retailing Company, Ltd. 1,500 482,721 Fuji Electric Company, Ltd. 386,000 1,415,501 Fuji Heavy Industries, Ltd. 283,116 6,790,693 Fuji Oil Company, Ltd. 43,900 768,672 GMO Internet, Inc. 22,900 251,682 14 International Core Fund | Semiannual report See notes to financial statements Shares Value Japan (continued) Gungho Online Entertainment, Inc. (I)(L) 1,761 $1,181,461 Gunze, Ltd. 228,000 566,885 Hanwa Company, Ltd. 175,000 753,044 Haseko Corp. (I) 2,319,000 2,692,499 Hino Motors, Ltd. 121,000 1,565,920 Inpex Corp. 416 1,878,650 ITOCHU Corp. 719,100 8,101,639 J Trust Company, Ltd. 34,600 513,408 JFE Holdings, Inc. 192,900 4,237,314 Juki Corp. (I)(L) 193,000 290,305 JX Holdings, Inc. 1,763,600 9,282,420 K’s Holding Corp. 96,300 2,929,252 Kakaku.com, Inc. 130,800 2,388,815 Kao Corp. 84,350 2,453,702 Kawasaki Kisen Kaisha, Ltd. 1,824,000 4,086,459 KDDI Corp. 193,500 9,202,354 Kinugawa Rubber Industrial Company, Ltd. 125,000 693,877 Kobe Steel, Ltd. (I) 745,000 1,180,910 Kohnan Shoji Company, Ltd. (L) 59,600 638,079 Konami Corp. 23 504 Kubota Corp. 121,000 1,629,506 Kurimoto, Ltd. 75,000 205,119 Leopalace21 Corp. (I) 421,300 2,579,224 Marubeni Corp. 704,824 5,104,440 Mazda Motor Corp. (I) 1,512,000 6,009,578 Medinet Company, Ltd. (I) 455 163,925 Medipal Holdings Corp. 102,735 1,143,455 MEIJI Holdings Company, Ltd. 14,600 752,977 Misawa Homes Company, Ltd. 6,600 93,592 Mitsubishi Chemical Holdings Corp. 680,000 3,185,497 Mitsubishi Corp. 510,595 9,527,101 Mitsubishi Estate Company, Ltd. 116,000 3,000,462 Mitsubishi Heavy Industries, Ltd. 288,000 1,568,929 Mitsui & Company, Ltd. 367,000 5,085,876 Mitsui Engineering & Shipbuilding Company, Ltd. 590,000 1,061,623 Mitsui Fudosan Company, Ltd. 76,000 2,380,638 Mitsui Mining & Smelting Company, Ltd. 587,000 1,366,372 Mitsui O.S.K. Lines, Ltd. (I) 948,000 3,726,815 Mizuho Financial Group, Inc. 2,038,800 4,143,283 Murata Manufacturing Company, Ltd. 19,200 1,310,473 Namco Bandai Holdings, Inc. 101,200 1,611,583 NEC Corp. 283,000 598,190 Nippon Light Metal Holdings Company, Ltd. 1,121,300 1,417,334 Nippon Paper Industries Company, Ltd. (L) 133,000 1,804,406 Nippon Steel & Sumitomo Metal Corp. 560,000 1,584,029 Nippon Telegraph & Telephone Corp. 133,700 6,805,161 Nippon Yusen KK 1,117,000 3,162,828 Nipro Corp. (L) 143,400 1,229,618 See notes to financial statements Semiannual report | International Core Fund 15 Shares Value Japan (continued) Nitori Holdings Company, Ltd. 31,000 $2,766,363 Nitto Denko Corp. 30,300 1,603,288 Nomura Holdings, Inc. 587,600 4,077,783 North Pacific Bank, Ltd. 161,400 626,959 NTT DOCOMO, Inc. 3,028 4,838,724 Orient Corp. (I) 349,500 820,689 Osaka Gas Company, Ltd. 120 483 Pigeon Corp. 8,000 366,924 Point, Inc. 43,740 2,051,716 Resona Holdings, Inc. 1,804,100 8,564,391 Ricoh Company, Ltd. 197,000 2,119,333 Round One Corp. 213,200 1,194,732 Ryohin Keikaku Company, Ltd. 32,800 2,875,659 Sanix, Inc. (I)(L) 23,100 310,517 Sankyo Company, Ltd. 54,800 2,542,861 Ship Healthcare Holdings, Inc. 4,500 162,429 SHO-BOND Holdings Company, Ltd. 5,500 216,163 Softbank Corp. 45,900 2,864,551 Sojitz Corp. 1,427,600 2,534,990 Sumitomo Corp. (L) 647,900 8,172,354 Sumitomo Light Metal Industries, Ltd. 760,000 746,591 Sumitomo Mitsui Company, Ltd. (I)(L) 691,600 531,880 Sumitomo Mitsui Financial Group, Inc. 108,500 4,801,887 Sumitomo Mitsui Trust Holdings, Inc. 387,000 1,671,175 Sumitomo Realty & Development Company, Ltd. 59,000 2,578,666 Taisei Corp. 387,000 1,578,477 Takara Bio, Inc. (L) 14,900 290,833 Takeda Pharmaceutical Company, Ltd. 200,989 9,103,565 The Daiei, Inc. (I) 176,908 603,908 Tokyo Electric Power Company, Inc. (I) 365,900 1,842,174 Tokyu Land Corp. 83,000 765,227 TonenGeneral Sekiyu KK 122,133 1,106,306 Toshiba Corp. 320,000 1,262,099 Tosoh Corp. 284,000 1,008,402 Toyobo Company, Ltd. 167,000 273,530 Toyota Motor Corp. 346,100 20,907,655 Toyota Tsusho Corp. 230,200 5,268,988 Unitika, Ltd. (I) 882,000 473,417 UNY Group Holdings Company, Ltd. 274,500 1,747,034 Wacom Company, Ltd. 180,800 1,540,248 Yahoo Japan Corp. 976 481,207 Yamada Denki Company, Ltd. 143,790 4,533,660 Luxembourg 0.1% ArcelorMittal 87,863 1,127,914 Netherlands 4.9% Aegon NV 612,673 4,365,495 CSM NV (L) 59,293 1,401,517 Delta Lloyd NV 38,598 737,139 16 International Core Fund | Semiannual report See notes to financial statements Shares Value Netherlands (continued) Heineken NV 8,725 $598,107 ING Groep NV (I) 247,036 2,689,748 Koninklijke BAM Groep NV 333,005 1,359,518 Koninklijke KPN NV (I) 349,411 1,020,576 Koninklijke Philips Electronics NV 62,925 1,942,840 PostNL NV (I) 134,909 475,412 Royal Dutch Shell PLC, Class A 950,809 30,758,668 Royal Dutch Shell PLC, Class B 468,489 15,766,376 SNS REAAL NV (I) 69,009 0 Wereldhave NV 20,541 1,367,480 New Zealand 0.5% Chorus, Ltd. 493,461 1,105,995 Fletcher Building, Ltd. 314,112 2,120,392 Telecom Corp. of New Zealand, Ltd. 1,975,177 3,459,457 Norway 0.4% Aker Solutions ASA 67,245 1,019,453 DNB ASA 45,779 709,973 Norwegian Air Shuttle ASA (I) 5,668 202,386 Statoil ASA 60,619 1,329,611 TGS-NOPEC Geophysical Company ASA 72,775 2,139,445 Vard Holdings, Ltd. (I) 253,000 169,760 Portugal 0.4% EDP — Energias de Portugal SA 1,312,505 4,633,864 Portugal Telecom SGPS SA (L) 164,537 621,284 Singapore 1.0% Ezion Holdings, Ltd. 435,000 770,264 Ezra Holdings, Ltd. (I)(L) 1,037,000 672,510 Golden Agri-Resources, Ltd. 10,861,000 4,752,428 Singapore Telecommunications, Ltd. 2,488,350 6,827,448 Spain 7.6% Abengoa SA, B Shares (L) 55,376 144,455 ACS Actividades de Construccion y Servicios SA 53,045 1,493,628 Amadeus IT Holding SA, A Shares 66,590 2,150,084 Banco Bilbao Vizcaya Argentaria SA 1,257,824 11,990,366 Banco Santander SA (I) 4,384,192 30,912,242 Distribuidora Internacional de Alimentacion SA 301,238 2,376,805 Enagas SA 67,808 1,537,939 Ferrovial SA 63,911 1,058,856 Fomento de Construcciones y Contratas SA (I)(L) 45,856 814,997 Gas Natural SDG SA 368,202 7,200,206 Grifols SA 8,104 325,449 Iberdrola SA 1,606,869 8,516,915 Repsol SA 285,390 6,619,098 Telefonica SA (I) 1,679,831 22,780,955 Sweden 1.1% Boliden AB 117,568 1,716,328 Investor AB, B Shares 112,355 3,238,067 See notes to financial statements Semiannual report | International Core Fund 17 Shares Value Sweden (continued) NCC AB, B Shares 46,999 $1,228,987 Skandinaviska Enskilda Banken AB, Series A 102,709 1,053,725 Svenska Cellulosa AB, B Shares 54,667 1,334,181 Svenska Handelsbanken AB, Class A 37,127 1,593,234 Swedbank AB, Class A 129,043 2,918,300 Telefonaktiebolaget LM Ericsson, B Shares 52,707 619,007 Switzerland 3.0% ABB, Ltd. (I) 71,292 1,524,758 Cie Financiere Richemont SA 17,575 1,665,487 Credit Suisse Group AG (I) 111,238 3,198,903 Givaudan AG (I) 228 306,666 Novartis AG 214,485 15,640,612 Roche Holdings AG 44,000 10,975,764 Swiss Life Holding (I) 3,985 746,505 Swiss Re, Ltd. (I) 27,750 2,127,829 The Swatch Group AG 3,685 2,118,680 United Kingdom 20.4% Aberdeen Asset Management PLC 355,164 1,936,996 Admiral Group PLC 22,838 446,294 ARM Holdings PLC 152,657 2,056,162 Ashtead Group PLC 62,215 621,538 Associated British Foods PLC 22,376 639,774 AstraZeneca PLC 618,860 30,439,916 Aviva PLC 380,824 2,282,751 BAE Systems PLC 1,742,023 11,746,020 Barclays PLC 3,839,084 16,805,010 BBA Aviation PLC 13,853 66,003 BG Group PLC 249,858 4,751,006 BHP Billiton PLC 339,137 9,870,031 BP PLC 5,040,166 34,759,092 BT Group PLC 505,794 2,549,796 Bunzl PLC 85,150 1,795,935 Darty PLC 66,523 83,227 Dixons Retail PLC (I)(L) 3,743,484 2,393,028 Drax Group PLC 258,723 2,798,051 easyJet PLC 86,303 1,649,061 FirstGroup PLC 353,895 628,229 GlaxoSmithKline PLC 372,075 9,483,942 Halfords Group PLC 11,537 64,722 Hargreaves Lansdown PLC 17,694 273,793 Home Retail Group PLC 1,300,862 2,871,744 Imperial Tobacco Group PLC 85,112 2,812,068 Intercontinental Hotels Group PLC 48,588 1,363,338 ITV PLC 1,068,135 2,724,606 Lancashire Holdings, Ltd. 86,982 969,013 Lloyds Banking Group PLC (I) 11,585,795 13,025,998 Micro Focus International PLC (I) 8,408 103,132 Mondi PLC 24,483 377,326 18 International Core Fund | Semiannual report See notes to financial statements Shares Value United Kingdom (continued) Next PLC 102,869 $7,801,826 Persimmon PLC (I) 45,964 782,822 Premier Foods PLC (I) 196,568 400,577 Prudential PLC 374,489 6,256,127 Reckitt Benckiser Group PLC 52,684 3,580,108 Reed Elsevier PLC 99,877 1,225,079 Rio Tinto PLC 457,613 20,657,920 Rolls-Royce Holdings PLC (I) 322,757 5,561,965 Royal Bank of Scotland Group PLC (I) 435,268 2,243,641 Spectris PLC 55,629 1,914,686 SSE PLC 77,086 1,867,163 Standard Life PLC 254,302 1,304,051 Taylor Wimpey PLC 91,168 140,435 Tesco PLC 936,556 5,320,038 Thomas Cook Group PLC (I) 1,177,788 2,573,558 Trinity Mirror PLC (I) 121,865 224,940 Tullett Prebon PLC 172,999 916,086 Vodafone Group PLC 8,849,860 28,522,924 WH Smith PLC 88,947 1,168,204 Whitbread PLC 18,500 883,019 William Hill PLC 543,606 3,497,755 WPP PLC 205,897 3,812,990 Preferred Securities 0.6% (Cost $6,372,082) Germany 0.6% Porsche Automobil Holding SE 85,963 7,223,272 Volkswagen AG 5,005 1,138,121 Yield (%) Shares Value Securities Lending Collateral 4.5% (Cost $58,412,922) John Hancock Collateral Investment Trust (W) 0.1754 (Y) 5,836,789 58,412,835 Short-Term Investments 2.6% (Cost $33,204,816) Money Market Funds 2.6% State Street Institutional Treasury Money Market Fund 0.0000 (Y) 33,204,816 33,204,816 Total investments (Cost $1,260,303,955) † 103.7% Other assets and liabilities, net (3.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements Semiannual report | International Core Fund 19 Notes to Schedule of Investments (I) Non-income producing security. (L) A portion of this security is on loan as of 8-31-13. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 8-31-13. † At 8-31-13, the aggregate cost of investment securities for federal income tax purposes was $1,325,703,972. Net unrealized appreciation aggregated $10,271,925, of which $72,524,533 related to appreciated investment securities and $62,252,608 related to depreciated investment securities. The Fund had the following sector allocation as a percentage of net assets on 8-31-13: Financials 21.4% Energy 14.6% Consumer Discretionary 13.1% Industrials 10.3% Health Care 9.7% Telecommunication Services 9.0% Utilities 6.3% Materials 5.8% Consumer Staples 3.7% Information Technology 2.7% Short-Term Investments & Other 3.4% Total 100% 20 International Core Fund | Semiannual report See notes to financial statements F I N A N C I A L S T AT E M E N T S Financial statements Statement of assets and liabilities 8-31-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,201,891,033) including $55,391,520 of securitiesloaned) $1,277,563,062 Investments in affiliated issuers, at value (Cost $58,412,922) 58,412,835 Total investments, at value (Cost $1,260,303,955) Cash 16,000 Foreign currency, at value (Cost $469,734) 469,680 Cash held at broker for futurescontracts 3,215,405 Receivable for investmentssold 173,125 Receivable for fund sharessold 2,176,711 Receivable for forward foreign currency exchangecontracts 2,198,621 Dividends and interestreceivable 4,652,742 Receivable for securities lendingincome 69,887 Other receivables and prepaidexpenses 167,059 Totalassets Liabilities Payable for forward foreign currency exchangecontracts 935,801 Payable for fund sharesrepurchased 1,032,310 Payable upon return of securitiesloaned 58,375,430 Payable for futures variationmargin 217,800 Payable toaffiliates Accounting and legal servicesfees 94,638 Transfer agentfees 52,230 Distribution and servicefees 19 Trustees’fees 39,593 Investment managementfees 816 Other liabilities and accruedexpenses 404,810 Totalliabilities Netassets Net assets consistof Paid-incapital $1,412,139,814 Undistributed net investmentincome 38,562,609 Accumulated net realized gain (loss) on investments, futures contracts and foreign currencytransactions (238,961,509) Net unrealized appreciation (depreciation) on investments, futures contracts and translation of assets and liabilities in foreigncurrencies 76,220,766 Netassets See notes to financial statements Semiannual report | International Core Fund 21 F I N A N C I A L S T AT E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($81,935,585 ÷ 2,686,453shares) 1 $30.50 Class B ($2,962,949 ÷ 97,945shares) 1 $30.25 Class C ($4,752,264 ÷ 157,104shares) 1 $30.25 Class I ($451,007,071 ÷ 14,721,380shares) $30.64 Class R1 ($347,191 ÷ 11,433.6shares) $30.37 Class R2 ($114,590 ÷ 3,748shares) $30.57 Class R3 ($72,441 ÷ 2,370.8shares) $30.56 Class R4 ($76,831 ÷ 2,511.4shares) $30.59 Class R5 ($90,477 ÷ 2,954shares) $30.63 Class R6 ($119,684 ÷ 3,900shares) $30.69 Class 1 ($38,928,666 ÷ 1,268,110shares) $30.70 Class NAV ($707,553,931 ÷ 23,062,279shares) $30.68 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $32.11 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 22 International Core Fund | Semiannual report See notes to financial statements F I N A N C I A L S T AT E M E N T S Statement of operations For the six-month period ended 8-31-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $29,191,766 Securitieslending 1,508,865 Less foreign taxeswithheld (2,503,517) Total investmentincome Expenses Investment managementfees 5,541,535 Distribution and servicefees 185,431 Accounting and legal servicesfees 130,239 Transfer agentfees 300,619 Trustees’fees 29,335 State registrationfees 105,017 Professionalfees 39,768 Custodianfees 528,277 Registration and filingfees 26,829 Other 18,659 Totalexpenses Less expensereductions (72,889) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 42,429,460 Investments in affiliatedissuers (7,465) Futurescontracts 4,926,537 Foreign currencytransactions 2,827,720 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (1,352,508) Investments in affiliatedissuers 1,783 Futurescontracts 401,648 Translation of assets and liabilities in foreigncurrencies 752,630 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | International Core Fund 23 F I N A N C I A L S T AT E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 8-31-13 ended (Unaudited) 2-28-13 Increase (decrease) in netassets Fromoperations Net investmentincome $21,364,294 $40,352,982 Net realized gain(loss) 50,176,252 (58,781,704) Change in net unrealized appreciation(depreciation) (196,447) 95,935,770 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA — (2,647,541) ClassB — (81,696) ClassC — (110,204) ClassI — (18,793,937) ClassR1 — (8,398) ClassR2 — (3,287) ClassR3 — (1,054) ClassR4 — (1,317) ClassR5 — (2,763) ClassR6 — (3,906) Class1 — (1,358,914) ClassNAV — (21,987,219) Totaldistributions — From Fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 1,139,580,902 1,585,775,142 End ofperiod Undistributed net investmentincome 24 International Core Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 8-31-13 1 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.49 0.71 0.58 0.33 0.24 0.76 Net realized and unrealized gain (loss) oninvestments 1.20 1.31 (3.32) 5.09 7.59 (18.65) Total from investmentoperations Lessdistributions From net investmentincome — (0.93) (0.39) (0.31) (0.52) (1.56) From net realizedgain — (1.18) Totaldistributions — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $82 $91 $374 $333 $225 $54 Ratios (as a percentage of average net assets): Expenses beforereductions 1.44 6 1.58 1.58 1.61 1.95 7 1.75 Expenses net of feewaivers 1.44 6 1.58 1.58 1.60 1.66 7 1.75 Expenses net of fee waivers andcredits 1.44 6 1.58 1.58 1.60 1.62 7 1.70 Net investmentincome 3.23 6 2.66 2.05 1.21 0.94 2.33 Portfolio turnover (%) 24 53 42 39 44 54 1 Six months ended 8-31-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. See notes to financial statements Semiannual report | International Core Fund 25 CLASS B SHARES Periodended 8-31-13 1 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.35 0.42 0.44 0.18 0.17 0.53 Net realized and unrealized gain (loss) oninvestments 1.20 1.41 (3.34) 5.01 7.44 (18.49) Total from investmentoperations Lessdistributions From net investmentincome — (0.74) (0.19) (0.11) (0.35) (1.30) From net realizedgain — (1.18) Totaldistributions — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $3 $3 $4 $5 $6 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 2.78 6 2.94 2.49 2.36 3.07 7 2.75 Expenses net of feewaivers 2.30 6 2.30 2.30 2.30 2.36 7 2.63 Expenses net of fee waivers andcredits 2.30 6 2.30 2.30 2.30 2.33 7 2.40 Net investmentincome 2.32 6 1.56 1.58 0.65 0.69 1.64 Portfolio turnover (%) 24 53 42 39 44 54 1 Six months ended 8-31-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 8-31-13 1 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.34 0.42 0.43 0.17 0.15 0.55 Net realized and unrealized gain (loss) oninvestments 1.21 1.41 (3.34) 5.03 7.46 (18.52) Total from investmentoperations Lessdistributions From net investmentincome — (0.74) (0.19) (0.11) (0.35) (1.30) From net realizedgain — (1.18) Totaldistributions — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $5 $4 $4 $5 $5 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 2.57 6 2.77 2.50 2.47 2.69 7 2.59 Expenses net of feewaivers 2.30 6 2.30 2.30 2.30 2.36 7 2.43 Expenses net of fee waivers andcredits 2.30 6 2.30 2.30 2.30 2.33 7 2.40 Net investmentincome 2.24 6 1.54 1.53 0.62 0.60 1.69 Portfolio turnover (%) 24 53 42 39 44 54 1 Six months ended 8-31-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 26 International Core Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 8-31-13 1 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.52 0.68 0.72 0.45 0.35 0.94 Net realized and unrealized gain (loss) oninvestments 1.22 1.49 (3.36) 5.12 7.63 (18.77) Total from investmentoperations Lessdistributions From net investmentincome — (1.05) (0.52) (0.43) (0.63) (1.74) From net realizedgain — (1.18) Totaldistributions — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $451 $392 $411 $291 $84 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 1.14 5 1.17 1.16 1.12 1.06 2.37 Expenses net of feewaivers 1.14 5 1.17 1.16 1.12 1.06 1.18 Expenses net of fee waivers andcredits 1.14 5 1.17 1.16 1.12 1.06 1.18 Net investmentincome 3.39 5 2.49 2.54 1.61 1.34 2.87 Portfolio turnover (%) 24 53 42 39 44 54 1 Six months ended 8-31-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Annualized. CLASS R1 SHARES Periodended 8-31-13 1 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.40 0.51 0.53 0.24 0.23 0.69 Net realized and unrealized gain (loss) oninvestments 1.22 1.43 (3.33) 5.06 7.50 (18.54) Total from investmentoperations Lessdistributions From net investmentincome — (0.85) (0.31) (0.20) (0.42) (1.55) From net realizedgain — (1.18) Totaldistributions — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 5.89 6 7.16 7.37 6.88 8.85 7 15.16 Expenses net of feewaivers 1.90 6 1.90 1.90 1.92 1.92 7 2.10 Expenses net of fee waivers andcredits 1.90 6 1.90 1.90 1.92 1.92 7 1.70 Net investmentincome 2.61 6 1.87 1.88 0.90 0.92 2.21 Portfolio turnover (%) 24 53 42 39 44 54 1 Six months ended 8-31-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. See notes to financial statements Semiannual report | International Core Fund 27 CLASS R2 SHARES Periodended 8-31-13 1 2-28-13 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.44 0.59 Net realized and unrealized gain oninvestments 1.22 1.43 Total from investmentoperations Lessdistributions From net investmentincome — (0.91) Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 12.63 7 20.70 Expenses net of feewaivers 1.65 7 1.65 Expenses net of fee waivers andcredits 1.65 7 1.65 Net investmentincome 2.89 7 2.16 Portfolio turnover (%) 24 53 8 1 Six months ended 8-31-13.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 3-1-12 to 2-28-13. CLASS R3 SHARES Periodended 8-31-13 1 2-28-13 2-29-12 2-28-11 2-28-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.41 0.53 0.57 0.29 0.02 Net realized and unrealized gain (loss) oninvestments 1.23 1.46 (3.38) 5.08 2.90 Total from investmentoperations Lessdistributions From net investmentincome — (0.87) (0.33) (0.23) (0.45) Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 24.66 7 47.36 45.66 44.55 10.97 7 Expenses net of feewaivers 1.80 7 1.80 1.80 1.83 1.91 7 Expenses net of fee waivers andcredits 1.80 7 1.80 1.80 1.83 1.91 7 Net investmentincome 2.69 7 1.93 2.01 1.05 0.10 7 Portfolio turnover (%) 24 53 42 39 44 8 1 Six months ended 8-31-13.Unaudited. 2 The inception date for Class R3 shares is 5-22-09. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 3-1-09 to 2-28-10. 28 International Core Fund | Semiannual report See notes to financial statements CLASS R4 SHARES Periodended 8-31-13 1 2-28-13 2-29-12 2-28-11 2-28-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.42 0.64 0.65 0.37 0.08 Net realized and unrealized gain (loss) oninvestments 1.28 1.44 (3.38) 5.08 2.91 Total from investmentoperations Lessdistributions From net investmentincome — (0.98) (0.42) (0.31) (0.52) Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 24.62 7 42.45 42.74 44.22 10.71 7 Expenses net of feewaivers 1.40 7 1.43 1.50 1.53 1.61 7 Expenses net of fee waivers andcredits 1.40 7 1.43 1.50 1.53 1.61 7 Net investmentincome 2.74 7 2.34 2.29 1.34 0.40 7 Portfolio turnover (%) 24 53 42 39 44 8 1 Six months ended 8-31-13.Unaudited. 2 The inception date for Class R4 shares is 5-22-09. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 3-1-09 to 2-28-10. CLASS R5 SHARES Periodended 8-31-13 1 2-28-13 2-29-12 2-28-11 2-28-10 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.51 0.70 0.73 0.44 0.14 Net realized and unrealized gain (loss) oninvestments 1.22 1.45 (3.38) 5.10 2.91 Total from investmentoperations Lessdistributions From net investmentincome — (1.03) (0.51) (0.39) (0.59) Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 17.06 7 21.14 20.87 31.41 10.50 7 Expenses net of feewaivers 1.20 7 1.20 1.20 1.22 1.31 7 Expenses net of fee waivers andcredits 1.20 7 1.20 1.20 1.22 1.31 7 Net investmentincome 3.35 7 2.57 2.58 1.58 0.70 7 Portfolio turnover (%) 24 53 42 39 44 8 1 Six months ended 8-31-13.Unaudited. 2 The inception date for Class R5 shares is 5-22-09. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 3-1-09 to 2-28-10. See notes to financial statements Semiannual report | International Core Fund 29 CLASS R6 SHARES Periodended 8-31-13 1 2-28-13 2-29-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.53 0.73 0.26 Net realized and unrealized gain oninvestments 1.22 1.45 0.10 Total from investmentoperations Lessdistributions From net investmentincome — (1.06) (0.54) Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 14.62 7 21.97 16.83 7 Expenses net of feewaivers 1.12 7 1.12 1.12 7 Expenses net of fee waivers andcredits 1.12 7 1.12 1.12 7 Net investmentincome 3.43 7 2.66 1.98 7 Portfolio turnover (%) 24 53 42 8 1 Six months ended 8-31-13.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 3-1-11 to 2-28-12. CLASS 1 SHARES Periodended 8-31-13 1 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.54 0.75 0.79 0.50 0.46 0.93 Net realized and unrealized gain (loss) oninvestments 1.22 1.44 (3.41) 5.09 7.54 (18.74) Total from investmentoperations Lessdistributions From net investmentincome — (1.07) (0.55) (0.44) (0.64) (1.75) From net realizedgain — (1.18) Totaldistributions — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $39 $37 $39 $47 $44 $34 Ratios (as a percentage of average net assets): Expenses beforereductions 1.06 5 1.08 1.07 1.07 1.08 6 1.10 Expenses net of feewaivers 1.06 5 1.08 1.07 1.07 1.07 6 1.10 Expenses net of fee waivers andcredits 1.06 5 1.08 1.07 1.07 1.07 6 1.10 Net investmentincome 3.51 5 2.76 2.76 1.83 1.83 2.88 Portfolio turnover (%) 24 53 42 39 44 54 1 Six months ended 8-31-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 30 International Core Fund | Semiannual report See notes to financial statements CLASS NAV SHARES Periodended 8-31-13 1 2-28-13 2-29-12 2-28-11 2-28-10 2-28-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.53 0.82 0.81 0.51 0.49 0.99 Net realized and unrealized gain (loss) oninvestments 1.23 1.38 (3.43) 5.10 7.51 (18.78) Total from investmentoperations Lessdistributions From net investmentincome — (1.08) (0.56) (0.45) (0.65) (1.77) From net realizedgain — (1.18) Totaldistributions — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $708 $611 $753 $920 $800 $603 Ratios (as a percentage of average net assets): Expenses beforereductions 1.01 5 1.03 1.02 1.02 1.04 6 1.04 Expenses net of feewaivers 1.01 5 1.03 1.02 1.02 1.02 6 1.04 Expenses net of fee waivers andcredits 1.01 5 1.03 1.02 1.02 1.02 6 1.04 Net investmentincome 3.48 5 3.03 2.84 1.87 1.99 3.06 Portfolio turnover (%) 24 53 42 39 44 54 1 Six months ended 8-31-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | International Core Fund 31 Notes to financial statements (unaudited) Note 1 — Organization John Hancock International Core Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek high total return. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class 1 shares are offered only to certain affiliates of Manulife Financial Corporation (MFC). Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P .
